DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on May 25, 2021.
       
Response to Amendment
Applicant's submission filed on May 25, 2021 has been entered. Claim 26 has been added. Claims 1, 13-15 and 19-26 are pending in the current application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the claim terminology "data retrieval location" as recited in claim 1 and claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13-15 and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite “management data transmitted to the first device and the second device includes a same data retrieval location so that, even if one management data in the first or second device is lost, the data retrieval location can be restored from another management data” Examiner asserts that such limitation is considered new matter. Paragraphs 140 and 150 of the US Publication No. 2018/0349265 and figures 5 and 20B do not clearly show the interpretation of the limitations provided in applicant’s arguments submitted on May 25, 2021. Although Figure 20B is discussed in the original specification at paragraph 280, it doesn't appear to mention storing management data at the same memory location in different devices. All claims are rejected for having the same deficiency as the claims from which they depend on.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-15 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 15 recite “management data transmitted to the first device and the second device includes a same data retrieval location so that, even if one management data in the first or second device is lost, the data retrieval location can be restored from another management data” It is unclear as to if the “data retrieval location” is the location that the data is stored in the "memory device" (i.e. the data is stored in the same location in the memory device, the first memory device, and the second memory device) or if the "date retrieval location" is only the same in the first device  and the second device. All claims are rejected for having the same deficiency as the claims from which they depend on.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal et al. (hereinafter Ghoshal, US Patent No. 9,280,483) in view of Nalawadi et al. (Hereinafter Nalawadi, US Publication No. 2004/0103260).

Regarding claim 1, Ghoshal teaches:
A memory device comprising: 
a data recordable portion where data is written (See User partition 106 depicted in Figure 2C); 
a communication device (See memory 124 depicted in Figure 2C); 
a communication control unit (See processor 208 depicted in Figure 2C); and 
a CPU managing the data recordable portion and controlling the communication control unit (See processor 208 depicted in Figure 2C), wherein 
the data recordable portion stores managing information which indicates lowering unrecorded capacity in a memory area (See Figure 2C, in which the storage of data files 106a in the user partition 106 indicates that the unrecorded capacity (i.e. free space) in the user partition is decreasing, as each time a data file is stored the amount of free space decreases), 
the CPU discriminates possibility that data loss is to occur in the data according to the managing information, determines next actual processing based on the discrimination (See Abstract “A portable electronic device may be rebranded, this rebranding may cause a plurality of data files in a user memory partition on the portable electronic device to be deleted when the device is returned to factory settings or otherwise wiped during the rebranding. Rebranding may be desirable in order for the user to receive better and/or more cost-effective services from a telecommunications service provider. Therefore, a user may want to rebrand their device without losing the data in the user memory partition. The user may specify or configure the device to copy or move the plurality of data to a carrier memory partition or a system memory partition on the device, or to a remote server, or to a removable memory such as an SD card.” See Col. 4, lines 12-15 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location.” Upon detection that the user data may be lost/deleted due to rebranding or the user data exceeding the amount of storage, the user data is moved to a different memory location/device (i.e. equivalent to the claimed next actual processing.), and controls the communication device which is to be directly connected to an internet or connected to the internet through another device (See Figure 1 and Figure 2C. See Col. 10, lines 54-57 “The DSP 502 may communicate with a wireless network via the analog baseband processing unit 510. In some embodiments, the communication may provide Internet connectivity,” See Col. 6, lines 38-46 “In some embodiments, a client ID is associated with the portable electronic device 102, this client ID may cause certain applications and options to be available to and/or presented to the portable electronic device 102 when the device is connected to, for example, a web interface that promotes downloads of applications, music, and other software from a site maintained by the telecommunications service provider or a third party.”), wherein 
as the next actual processing, a following process is executed, 
the next actual processing based on the discrimination is to transmit at least the data in which the data loss is to occur (See Abstract “A portable electronic device may be rebranded, this rebranding may cause a plurality of data files in a user memory partition on the portable electronic device to be deleted when the device is returned to factory settings or otherwise wiped during the rebranding. Rebranding may be desirable in order for the user to receive better and/or more cost-effective services from a telecommunications service provider. Therefore, a user may want to rebrand their device without losing the data in the user memory partition. The user may specify or configure the device to copy or move the plurality of data to a carrier memory partition or a system memory partition on the device, or to a remote server, or to a removable memory such as an SD card.” See Col. 4, lines 12-15 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location.” Upon detection that the user data may be lost/deleted due to rebranding or the user data exceeding the amount of storage, the user data is moved to a different memory location/device (i.e. equivalent to the claimed next actual processing) to a first device and a second device from the memory device through the communication device, wherein
management data transmitted to the first device and the second device (See Figure 2c and Figure 3: Blocks 306, 316, 308, 310, 312 and 314. See claim 6 of Ghoshal “The system of claim 1, wherein at least some data of the plurality of data are relocated to at least two storage locations.” See Col. 8, lines 57-61 “Alternatively, the portable electronic device 102 may be configured to have at least a predetermined primary and secondary storage location. Portions of the plurality of data files 106a may be stored in multiple locations, or may be stored in multiple locations simultaneously as a backup.” See Col. 9, lines 26-31 “Alternatively or in addition to the moving of files at block 316 to the remote server, at least some of the plurality of data files 106a may be moved to the memory at block 308 which may involve a move to a removable memory at block 310, to the carrier memory partition 104 at block 312, or to the system memory partition 108 at block 314.”)

Ghoshal does not explicitly disclose what Nalawadi teaches:
management data transmitted to the first device and the second device includes a same data retrieval location so that, even if one management data in the first or second device is lost, the data retrieval location can be restored from another management data (The underlined portion of the claimed limitation is considered intended results by examiner, and therefore does not receive patentable weight. See 0002] “RAID level 1 or RAID 1 is commonly used to refer to a storage array that comprises two or more storage devices in which data writes are mirrored to each storage device of the array. Mirroring data writes to each storage device of the array generally increases the fault tolerance of the array since if any storage device of the array fails, the data may still be retrieved from another storage device of the array.”).



	Regarding claim 13, Ghoshal teaches:
The memory device of Claim 1, wherein the memory device is provided in an edge device (See portable electronic device 102 depicted in Figure 2C, which corresponds to the claimed edge device).

	Regarding claim 14, Ghoshal teaches:
The memory device of Claim 1, wherein the memory device is connected to an edge device which is connected to the internet (See portable electronic device 102 depicted in Figure 2C, which corresponds to the claimed edge device. See Figure 1 and Figure 2C. See Col. 10, lines 54-57 “The DSP 502 may communicate with a wireless network via the analog baseband processing unit 510. In some embodiments, the communication may provide Internet connectivity,” See Col. 6, lines 38-46 “In some embodiments, a client ID is associated with the portable electronic device 102, this client ID may cause certain applications and options to be available to and/or presented to the portable electronic device 102 when the device is connected to, for example, a web interface that promotes downloads of applications, music, and other software from a site maintained by the telecommunications service provider or a third party.”).

	Regarding claim 15, prior art used in the rejection of claim 1 teaches:
A data management method using a data memory device, the data memory device comprising a data recordable portion where data is written, a communication device, a communication control unit, and a CPU managing the data recordable portion and controlling the communication control unit, 
the data management method comprising: 
storing, in the data recordable portion, managing information which indicates shortage of effective unrecorded capacity in a memory area, 
discriminating, by the CPU, possibility that data loss is to occur in the data according to the managing information, determining next actual processing based on discrimination, and controlling the communication device which is to be directly connected to an internet or connected to the internet through another device, wherein 
as the next actual processing, a following process is executed, 
the next actual processing based on the discrimination is to transmit at least the data in which the data loss is to occur to a first device and a second device from the memory device through the communication device (See rejection of claim 1 in view of Ghoshal.), wherein
management data transmitted to the first device and the second device includes a same data retrieval location so that, even if one management data in the first or second device is lost, the data retrieval location can be restored from another management data (See rejection of claim 1 in view of Nalawadi).

	Regarding claim 19, Ghoshal teaches:
The memory device of Claim 1, wherein the next actual processing based on the discrimination further includes to transmit alert notification data to the another device from the memory device (See rejection of claim 1 in view of Ghoshal, in which user data is transmitted to another device.).

	Regarding claim 20, Ghoshal teaches:
The memory device of Claim 1, wherein the discrimination is discrimination on a substantial data amount which is recordable in the recordable portion, and the next actual processing further includes to transmit alert notification data (See rejection of claim 1 in view of Ghoshal, in which user data is transmitted to another device. See Col. 4, lines 12-15 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location.” The data amount corresponds to the amount of data that would exceed capacity in the prior art).

	Regarding claim 21, Ghoshal teaches:
The memory device of Claim 19, wherein the discrimination is discrimination on a substantial data amount which is recordable in the recordable portion, and the next actual processing further includes to transmit alert notification data (See rejection of claim 15 in view of Ghoshal, in which user data is transmitted to another device. See Col. 4, lines 12-15 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location.” The data amount corresponds to the amount of data that would exceed capacity in the prior art).

	Regarding claim 22, Ghoshal teaches:
The method of Claim 15, wherein the next actual processing based on the discrimination further includes to transmit alert notification data to the another device from the memory device (See rejection of claim 15 in view of Ghoshal, in which user data is transmitted to another device.).

	Regarding claim 23, Ghoshal teaches:
The method of Claim 15, wherein the discrimination is discrimination on a substantial data amount which is recordable in the recordable portion, and the next actual processing further includes to transmit alert notification data (See rejection of claim 15 in view of Ghoshal, in which user data is transmitted to another device. See Col. 4, lines 12-15 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location.” The data amount corresponds to the amount of data that would exceed capacity in the prior art).

	Regarding claim 24, Ghoshal teaches:
The method of Claim 22, wherein the discrimination is discrimination on a substantial data amount which is recordable in the recordable portion, and the next actual processing further includes to transmit alert notification data (See rejection of claim 1 in view of Ghoshal, in which user data is transmitted to another device. See Col. 4, lines 12-15 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location.” The data amount corresponds to the amount of data that would exceed capacity in the prior art).

	Regarding claim 25, Ghoshal teaches:
The memory device of Claim 1, wherein the communication device transmits the data in which the data loss is to occur to the another device and a server (See Figure 2c and Figure 3: Blocks 306, 316, 308, 310, 312 and 314).

	Regarding claim 26, prior art used in the rejection of claim 1 teaches:
A memory device comprising: 
a data recordable portion where data is written; 
a communication device; 
a communication control unit; and 
a CPU managing the data recordable portion and controlling the communication control unit, wherein 
the data recordable portion stores management data which indicates a status of data in a memory area, 
the CPU determining next actual processing when data changes, and controlling the communication device which communicates with a plurality of external devices, wherein 
the next actual processing is to transmit the management data to the external devices (See rejection of claim 1 in view of Ghoshal), and 
the transmitted management data is the same in content so that, even if the management data in any of the external devices is lost, the lost management data can be restored from the management data in another of the external devices (See rejection of claim 1 in view of Nalawadi).

Response to Arguments
In view of applicant’s arguments/remarks, previous rejections under 35 USC 112(a) and 112(b) have been withdrawn. However, the amendments submitted on May 25, 2021 are now rejected under a new grounds of rejection under 35 USC 112(a) and 112(b). Amendments submitted on May 25, 2021 are now rejected under 35 USC 103 in view of newly found prior art Nalawadi.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139